Allowable Subject Matter
Claims 21 and 23, the features associated with “wherein the step of detecting bandwidth information of a current network, and determining a preset definition according to the bandwidth information comprises: detecting the bandwidth information of the current network when the match information is obtained; if the bandwidth information of the current network is at a minimum bandwidth threshold, there is no limitation on the preset definition corresponding to the minimum bandwidth threshold; if the bandwidth information of the current network is between the minimum bandwidth threshold and a first bandwidth threshold, obtaining a corresponding first definition and taking the first definition as the preset definition, the first bandwidth threshold is greater than the minimum bandwidth threshold; and if the bandwidth information of the current network is greater than a second bandwidth threshold, obtaining a corresponding second definition and taking the second definition as the preset definition, the second bandwidth threshold is greater than the first bandwidth threshold” overcome the prior art of record.  For instance, Gorur et al. (US 2015/0178282), Sharifi et al. (US 2017/0366587), and Havekes et al. (US 2012/0259950) teach recommending content based on the available bandwidth.  However, the prior art of record does not teach the claimed features.
Claims 22 and 24, the features associated with “wherein the step of determining video priorities of the first push information and the second push information according to the video numbers and the history information comprises: determining whether the video numbers exist in a history database, thereby determining whether push information corresponding to the video numbers has corresponding history information in the history database; in determining that a video number doesn't exist in the history database, determining that push information corresponding to the video number has no history information in the history database, and determining the push 
Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER GEE/
Primary Examiner, Art Unit 2425